DETAILED ACTION
The following is in response to the amendments and arguments filed 06/08/2021.  Claims 1 and 18-21, and 23-24 are pending.  Claims 2-17 and 22 are canceled.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide antecedent bases for the claim terminology “obtaining procedures” in claims 1, 18-21, 23-24.

Drawings
The replacement drawings were received on 6/8/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 18-21, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically as to claims 1, 18, 21, and 24, the term "exaggerating" is a relative term which renders the claim indefinite.  The term "exaggerating" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Specifically as to claims 1, 18, 21, and 24, the term “procedures” is indefinite because it is unclear what is being claimed as the term is not defined in the specification for what is a procedure as it relates to a computer system (claim 18, 21) and a method including obtaining parameter defining procedures (claims 1, 24).  The specification does not provide an interpretation for the term.
Specifically as to claim 1, the claim appears to be directed to a method for automatically simulating event occurrences for a specified time period but does not include a positively recited step for automatically simulating event occurrences for a specified time period.  The claim appears to be directed to applying optimized parameters.  The metes and bounds of the claim are unclear making the claim indefinite.  It is unclear what is and is not being claimed.  Applicant should correct.  
With regards to claim 18, the claim is unclear as to whether it is directed to an apparatus, a computer system or a method of programming a computer system, as no positively recited elements are present in the claims.  The preamble is directed to an apparatus for automatically 
Specifically as to claim 21, the claim is unclear as to what is being claimed.  The claim appears to be directed to a non transitory computer readable medium having a data structure…to perform operation for automatically simulating event occurrences for a specified time period but does not include a positively recited instruction for automatically simulating event occurrences.  The metes and bounds of the claim are unclear making the claim indefinite.
Claim 24 is rejected for essentially the same reasoning as claims 1, 18 and 21 above.
Specifically as to claim 18, the claim recites the limitation "the frequency of loss" in at least lines 6 and 19.  There is insufficient antecedent basis for this limitation in the claim.
Specifically as to claim 1, the claim recites the limitation "the initial value sets" in at least line 10.  There is insufficient antecedent basis for this limitation in the claim.
Specifically as to claim 1, the claim recites the limitation "the parameters" in at least lines 8, 12 and 17 for example.  There is insufficient antecedent basis for this limitation in the claim.
Specifically as to claim 1, the claim recites the limitation "the value sets" in at least lines 20.  There is insufficient antecedent basis for this limitation in the claim.
Specifically as to claim 1, the claim recites the limitation "the average frequency" in line 24.  There is insufficient antecedent basis for this limitation in the claim. 
Examiner Note: Claims 18, 21 and 24 are rejected for similar reasoning as recited for claim 1 as having the same issues with antecedent basis.  Applicant should review these claims for consistency in claim terminology and antecedent basis issues.

Specifically as to claim 19, the claim recites the limitation "a specified time" in line 2 yet “a specified time” is recited in line 2 and  27 of the base claim 1 making it unclear if this is the same specified time.  
Specifically as to claim 19, the claim recites the limitation "the predetermined precision requirements" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Specifically as to claim 20, the claim recites the limitation "a specified time" in line 2 yet “a specified time” is recited in line 2 and  27 of the base claim 1 making it unclear if this is the same specified time.  
Specifically as to claim 20, the claim recites the limitation "the derived frequency and severity distributions" in at least lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Specifically as to claim 20, the claim recites the limitation "the aggregated expected loss" in at least line 5.  There is insufficient antecedent basis for this limitation in the claim.
Specifically as to claim 20, the claim recites the limitation "the aggregated unexpected loss" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Specifically as to claim 20, the claim recites the limitation "the analysis" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Specifically as to claim 20, the claim recites the limitation "the simulation results" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Specifically as to claim 20, the claim recites the limitation " the hypothetical input information or parameters or other information" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Specifically as to claim 20, the claim recites the limitation " the scenarios" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Specifically as to claim 23, the claim recites the limitation "a specified time" in line 2 yet “a specified time” is recited in line 2 and  27 of the base claim 1 making it unclear if this is the same specified time.  
Specifically as to claim 24, the claim recites the limitation " the simulation generating rules" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Examiner Note: Due to the extensive 35 USC 112 second paragraph rejections, the claims have been interpreted, as best may be understood with regards to subject matter eligibility.  The claims are replete with indefiniteness and lack of antecedent basis for terminology.  Applicant is requested to carefully review and amend the claims to correct.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	USPTO Revised Guidance
2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:

(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:

(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

	Claims 1, 18-21, 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating intermediate annualized loss exceedance curves. 
The limitation of generating intermediate annualized loss exceedance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor [computer system],” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor [computer system],”  language, “generate” in the context of this claim encompasses the user manually calculating the 
The claim is directed to an abstract idea. Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the mental processes into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
In particular, the claim only recites one additional element – using a processor (computer system) in claims 18 and 21 and a processor indirectly in claim 24 to perform both the generating and optimizing (producing) steps. The processor/computing system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating information based on input information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 
As noted previously, the claim as a whole merely describes how to generally “apply” the concept of representing event occurrences (assessing risk--specification page 1) in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
The claim as a whole recites a method of organizing human interactions, fundamental economic practice of mitigating risk and business relations. The claimed invention is a method that allows for users to input data to determine risk based on the data and produce a representation of the risk (a curve) which is a method of managing interactions between people,  fundamental economic practice of mitigating risk and business relations. The mere nominal recitation of a generic processor and computer system devices does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of risk assessment by fitting a model to a curve. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing risk assessment process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor [computer system] to perform both the generating and optimizing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions 
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of  determination of loss events to determine a level of risk (see specification pages 22-26) (“simulation of event occurrences for a specified time period”).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor (computing system) to perform both the generate and produce steps. The processor in both steps is recited at a high-level of 
 Further, the elements of the dependent claims (claims 19-20, 23 directed to specified precision levels, Monte Carlo based simulation sensitivity determination, loss based decision analysis, determining sensitivities, type of input data, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 18-21 and 23-24.

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Nonfunctional descriptive material that does not constitute a statutory process, machine, manufacture, or composition of matter are nonstatutory under 35 U.S.C. 101. Certain types of descriptive material, such as music, literature, art, photographs, and mere arrangements or compilations of facts or data, without any functional interrelationship is not a process, machine, manufacture, or composition of matter. Nonfunctional descriptive material may be claimed in combination with other functional descriptive multi-media material on a non-transitory computer-readable medium to provide the necessary functional and structural interrelationship to satisfy the requirements of 35 U.S.C. 101. 
Data structures not claimed as embodied in non-transitory computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
With regards to claim 24, it is unclear whether the claim is directed to nonfunctional descriptive material.  Applicant should review the limitations of claim 24 and correct where appropriate.

Response to Amendment


Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument “exaggerating a test error statistic in the optimizing limitation…enable less computationally intensive processing” yet the specification is silent to this technological improvement.  The specification recites the improvement as directed to addressing “the need for a system and methodology that accurately measures risk at a high confidence level. It also facilitates objective, risk-based decision analysis and risk sensitivity analysis and provides for greater transparency in the business decision-making process.” See page 2 and page 25 of the originally filed disclosure.  
With regards to applicants’ argument with respect to the additional limitations, applicant is reminded that the intended use and nonfunctional descriptive material are not additional elements.  
With regards to applicant’s argument with respect to subject matter eligibility, Examiner disagrees.  Applicant argues that the deletion of the term “risk”: makes moot the argument to risk modelling because now the claims are directed to simulation of event occurrences, Examiner disagrees.  The preamble has been amended but the body of the claim remains the same, a 
Further, applicant’s own admission, the disclosure is directed to solving the problem of determining risk in such a way that it make the risk assessment transparent and easily understood (see pages 22-26 of specification).  Presenting data in a different form is not a practical application.  Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of risk assessment (simulation of event occurrences) for mitigating risk and business relations. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor (computing system) to perform 
With regards to applicant’s arguments with respect to mathematical concepts (and examples 38, 39 and 41, the arguments are moot as a rejection is not currently based on said grouping.
With regards to applicant’s arguments of similarities with Example 40, Examiner disagrees.  Examiner has assessed the combination of additional elements and considered the claim as a whole as recited in the above rejection.
Examiner has considered the claims as a whole and as a combination of elements and has found the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims as a whole do not integrate the abstract idea (simulating event occurrences) into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
	With regards to applicant’s arguments relative to the McRO decision, Examiner disagrees.  The basis for the McRO court’s decision was that the claims were directed to an improvement in computer related technology (allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that preciously could only be produced by human animators).  The claimed invention was described in the specification as improving the computer animation through the use of specific rules, rather than “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.   
While both MCRO and the instant claimed invention are both simulation concepts, in McRO, the functioning of the computer was changed.  In the instant, the inventive concept remains calculating risk with mathematical concepts to fit a model to a curve.  The modeling does not change the functioning of the computer.  Modeling event occurances is a business function.  The instant invention is not improving the functioning of the computer to do something that was not possible to do with a computer before this, it is programming a computer to run a novel assessment but that assessment is not changing the computer function.  Computers are well known to be used to input data for outputting a graphical representation of the data.   As argued by the applicant “generating a representation of event occurrences and additionally refining this representation to match known actual event or hypothesized more closely must present a practical application …of a nonconventional aspect/component of the invention” is the presentment data as a graph or image.  To represent data in a graphical image is not novel nor the problem being solved as disclosed in the applicants’ specification.  The specification recites the problem to be solved as a business problem of a need for a “methodology that accurately measures risk at a high confidence level…facilitates objective, risk-based decision analysis and …provides for greater transparency in the business decision-making process.”  The instant is a technical solution to a business problem.
Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016). It was contrasted that claims "directed to an improvement in the functioning of a computer" with claims "simply adding conventional computer components to well-known business practices," or claims reciting "use of an abstract mathematical formula on any general purpose computer," or "a purely conventional computer implementation of a mathematical formula," or "generalized steps to be per- formed on a computer using conventional computer activity." Id. at *16-17. The claims are not directed to a specific improvement to computer functionality. Rather, they are ‘directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.’ 
With regards to applicant’s argument to novelty, one must keep in mind that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” (Parker v. Flook, 437 U.S. 584, 591‐92 (1978); and Myriad Genetics, 133 S. Ct. at 2116, quoting Mayo Collaborative Svcs. v. Prometheus Labs., 566 U.S. __, 132 S. Ct. 1289, 1293 (2012).).

performing repetitive calculations (See Flook, 437 U.S. at 594; Bancorp Services v. Sun Life, 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”). But see Examples 3 (AI‐3: digital image processing) and 25 (rubber manufacturing)
receiving, processing, and storing data (See Alice Corp., 134 S. Ct. at 2360. But see Example 4 (AI‐4: global positioning system)), 
electronically scanning or extracting data from a physical document (See Content Extraction, 776 F.3d at 1358 (optical character recognition)), 
electronic recordkeeping (See Alice Corp., 134 S. Ct. at 2359 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716 (updating an activity log)), 
automating mental tasks (See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porter et al disclose open source risk software and access for the insurance industry.  Nakai discloses managing risk of disaster and annualized loss exceedance curves. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691